SUBLEASE AGREEMENT





            THIS SUBLEASE AGREEMENT (“Sublease”) is entered into as of this 2nd
day of August 2002, by and between The Titan Corporation, a Delaware corporation
(“Sublandlord”), andSureBeam Corporation, a Delaware corporation (“Subtenant”).



RECITALS



A.        Sublandlordis the tenant under that certain Office Building Lease by
and between Embassy Tower Limited Partnership, as landlord (“Master Landlord”),
and Sublandlord, as tenant, dated May 17, 2000 (such lease, as it may be amended
from time to time, the “Master Lease”), for certain space located at 9300
Underwood Avenue, Omaha, Douglas County, Nebraska 68114 (the “Premises”).



B.         Subtenant wishes to sublease a portion of the Premises from
Sublandlord.





            Now, therefore, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:



1.         Basic Sublease Information.



The information set forth in this Section (the “Basic Sublease Information”) is
intended to supplement and/or summarize the provisions set forth in the balance
of this Sublease.  Each reference in this Sublease to any of the terms set forth
below shall mean the respective information set forth next to such term as
amplified, construed or supplemented by the particular Section(s) of the
Sublease pertaining to such information.  In the event of a conflict between the
provisions of this Section and the balance of the Sublease, the balance of the
Sublease shall control.



Sublandlord:

The Titan Corporation, a Delaware corporation

Sublandlord’s Address
for Notices:

The Titan Corporation

3033 Science Park Road

San Diego, CA 92122

Attn: Real Estate

(858) 552 - 9500

Subtenant:

SureBeam Corporation, a Delaware corporation

Subtenant’s Address
for Notices:

                        SureBeam Corporation

9276 Scranton Road, Suite 600

San Diego, CA 92121

Attn: Jerry Nelson

(858) 795-6234

Subdemised Premises:

Approximately 3,947 aggregate square feet

Building:

Embassy Tower

Permitted Use:

As specified in Section 3 of the Master Lease as general office.

Base Rent:

Six Thousand Four Hundred, Thirteen Dollars and Eighty Cents ($6,413.80) per
month (except for any partial month during the term of this Sublease, in which
case Base Rent for such month shall be pro-rated based on the number of days in
that month), or $19.25 per rentable square foot per year.

Commencement Date:

The term of the Sublease shall commence on August 2, 2002  (the “Commencement
Date”). 

Expiration Date:

The Expiration Date shall be May 31, 2003, or such earlier date, if any, on
which the Master Lease is terminated or expires or this Sublease is terminated
pursuant to the terms herein.

Subtenant’s Insurance:

Specified and as required in Sections 12 and 14 of the Master Lease.

Security Deposit:

Six Thousand Four Hundred, Thirteen Dollars and Eighty Cents ($6,413.80) payable
in accordance with Section 15 hereof.



2.         Sublease.



Sublandlord hereby subleases to Subtenant, and Subtenanthereby subleases from
Sublandlord, the Subdemised Premises upon all of the terms, covenants and
conditions in this Sublease.



3.         Delivery Condition.



Subtenant acknowledges that it takes possession of the Subdemised Premises in
its “as is” condition, and further acknowledges that Sublandlordhas made no
representations or warranties of any kind or nature, whether express or implied,
with respect to the Subdemised Premises, the remainder of the Premises, the
common areas, or the Building, nor has Sublandlord agreed to undertake or
perform any modifications, alterations, or improvements to the Subdemised
Premises, the remainder of the Premises, the common areas or the Building which
would inure to Subtenant’s benefit. 



            4.         Term.



4.1       Term.  The term (the “Term”) of this Subleaseshall commence on the
Commencement Date, and shall end on the Expiration Date. 



4.2       Surrender.  Subtenant shall, on or before the Expiration Date, remove
all personal property, furniture, trade fixtures and other equipment,provided
that the removal of the same does not adversely affect the Building structure or
any Building operating system or is not prohibited by the Master Lease, and that
Subtenantpromptly repairs any damage to the Building structure or its operating
systems caused by such removal pursuant to the requirements of the Master Lease.
  In the event that Subtenantfails to remove any such items as required by this
Section 4.2 by the Expiration Date, all such items remaining on the Subdemised
Premises after the Expiration Date shall be deemed abandoned and Sublandlordmay
dispose of such items as it sees fit, without liability to Subtenant.  Subtenant
shall also be responsible for the removal, on or before the Expiration Date, of
all alterations as required under the Master Lease installed by Subtenant
pursuant to this Sublease and shall be responsible for any associated repair or
restoration of the Subdemised Premises required under the Master Lease.  In all
other respects, Subtenant shall deliver the Subdemised Premises broom clean, in
its condition as of the Commencement Date, reasonable wear and tear and casualty
excepted.  In no event shall Subtenantremove any of the plumbing, electrical,
data lines, and HVAC system(s), except as otherwise required pursuant to this
Section 4.2.



Subtenant shall vacate and deliver possession of the Subdemised Premises free of
all liens, charges or encumbrances resulting from any act or omission on
Subtenant’spart, and free and clear of any and all violations of any law, rule
or regulation of any federal, state, municipal or other agency or authority by
reason of Subtenant’s actions or failures to fulfill any of its obligations
under this Sublease (“Violations”).  Subtenantshall indemnify Sublandlord
against any and all loss, expense, damage, costs or attorneys’ fees arising out
of Violations occurring any time on or after the Commencement Date.  The
voluntary or other surrender of this Sublease by Subtenant,or a mutual
cancellation thereof, shall not automatically terminate any sub-subleases or
sub-subtenancies or other agreements by which Subtenant has granted rights to
third parties to all or any part of the Subdemised Premises, but shall, at the
option of Sublandlord,either (1) terminate all or any existing sub-subleases or
sub-subtenancies or such other agreements, or (2) operate as an assignment to
Sublandlordof any or all such sub-subleases or sub-subtenancies or such other
agreements.



4.3       Holding Over.  If Subtenant remains in possession of the Subdemised
Premises after the Expiration Date, such occupancy shall constitute a tenancy at
sufferance, and Subtenantshall be obligated to pay 150% of the rental
installments as specified in Section 5 of this Sublease and Subtenantshall be
liable to Sublandlordfor any and all claims, damages, liabilities, costs and
expenses (including attorneys’ fees and expenses) incurred by Sublandlordand
arising out of Subtenant’s failure to timely surrender the Subdemised Premises
in accordance with the requirements of this Sublease, including, without
limitation those incurred by Sublandlord arising under the Master Lease.



5.         Rent.



As used in this Sublease, the term “Rent” shall include (1) Base Rent and (2)
all other amounts which Subtenantis obligated to pay under the terms of this
Sublease.



5.1       Rent.  Base Rent is as specified in Section 1 (Basic Sublease
Information).  Base Rent shall be paid by Subtenant to the Master Landlord for
the Sublandlord  as set forth in Section 4 of the Master Lease and as
subsequently amended or modified. Subtenantshall also be solely responsible for
any and all increases in Rent or any added cost or charge which has arisen
solely because of Subtenant’s tenancy in the Subdemised Premises, including,
without limitation, any and all heat, water and sewer charges, electric and
other utility charges, as well as any other service charges required by the
Master Lease and relating to the Subdemised Premises and/or Subtenant’s
occupation thereof that are not already then covered by the Base Rent (as
defined in the Master Lease), or Operating Expenses (as defined in the Master
Lease) passed through to Sublandlord under the Master Lease.



                        5.2       [INTENTIONALLY OMITTED]



5.3       Manner of Payment.  All Rent or other payment due from Subtenant to
Sublandlord hereunder shall be paid in lawful money of the United States,
without any prior demand therefor and without any deduction or setoff
whatsoever, at the Master Landlord’s  address pursuant to Section 4 of the
Master Lease or such other place as Sublandlord and/or Master landlord shall
from time to time designate (including, without limitation, by wire transfer of
immediately available funds to an account specified by Sublandlord) by written
notice provided to Subtenant at least five (5) days prior to the date on which
such Rent or other amount first becomes payable.



            6.         Use and Compliance With Laws.



Subtenantshall use the Subdemised Premises for the Permitted Use (as specified
in the Basic Sublease Information) during the Term of this Sublease, and for no
other use or uses.   Subtenantshall not engage in any activities prohibited by
the Master Lease.  Subtenant shall not use or store flammable or hazardous
materials on the Subdemised Premises, except to the extent normally used in the
ordinary course of business with respect to the Permitted Use unless such
materials are specifically prohibited in the Lease.  Subtenant shall not perform
any act or carry on any practice which may injure the Subdemised Premises or
cause any offensive odors or noises that constitute a nuisance or menace to any
other tenant or tenants of the Building or the Premises or other persons, and in
no event shall any noises or odors be emitted from the Subdemised Premises. 
Nothing shall be done upon or about the Subdemised Premises which shall be
unlawful, improper, or contrary to any law, ordinance, regulation or requirement
of any public authority or insurance inspection or rating bureau or similar
organization having jurisdiction and Subtenant shall be in compliance at all
times with all such laws, ordinances, regulations and requirements.  Subtenant
shall observe and comply with, and shall cause its employees, agents and
invitees to observe and comply with the restrictions set forth in this
Sublease.  Subtenant agrees to comply with all rules and regulations that Master
Landlord has made or may hereafter from time to time make for the Building
and/or the Premises.  Sublandlord shall not be liable to Subtenant or any party
claiming through Subtenant in any way for damage caused by the failure of any of
the other tenants of the Building to comply with such similar or other covenants
in their leases or of such rules and regulations.



            7.         Insurance.


                        Subtenant shall obtain at its sole expense the insurance
required under Section 14 of the Master Lease effective as of the Commencement
Date.  Additionally, Subtenantshall name Sublandlord and Master Landlord as
additional insureds, in their capacity as Master Landlord and Sublandlord, and
shall furnish Sublandlordon or before the Commencement Date with certificates of
insurance from its insurer, with respect to such insurance, which certificates
shall state that such insurance shall not be cancelled unless thirty (30) days
prior written notice shall have been given to Master Landlord and Sublandlord.



            8.         Assignment and Subletting.



                        Subtenant shall not directly or indirectly, voluntarily
or by operation of law, sell, assign, encumber, pledge or otherwise transfer or
hypothecate any of its interest in or rights with respect to the Subdemised
Premises or Subtenant’s leaseholdestate hereunder (collectively, “Assignment”),
or permit all or any portion of the Subdemised Premises to be occupied by anyone
(whether pursuant to a license, concession or otherwise) other than Subtenant or
sublet all or any portion of the Subdemised Premises, without the prior written
consent of Master Landlord and Sublandlord. 



            9.         Alterations.



                        Subtenant shall not make or suffer to be made any
alterations, additions or improvements to the Subdemised Premises, including,
without limitation, those related to electrical cabling and/or systems,
plumbing, data cabling, HVAC systems, or modifications to existing finishes,
without the prior written consent of Master Landlord, as required under the
Master Lease, and of Sublandlord.  Additionally, Subtenant shall be subject to
the standards for repairs and alterations set forth in the Master Lease. 



            10.       Repairs and Maintenance.



10.1     Subtenant’s Responsibility.  Subtenantshall be responsible for the
maintenance and repair of the Subdemised Premises in accordance with the
provisions of the Master Lease.



10.2     Sublandlord’s Responsibility.  As between the parties to this Sublease,
Sublandlordshall have no responsibility or liability to the Subtenant or anyone
claiming through Subtenant, for the Subdemised Premises including, without
limitation, the roof, roof covering, foundation, subfloors, building structural
components, major building systems (plumbing, electrical and heating, air
conditioning and ventilation systems), and exterior walls of the Subdemised
Premises. 



            11.       Default.



Subtenant shall be subject to the same default provisions as specified in
Sections 17 and 18 and the applicable portions of Exhibit C of the Master Lease
as if it were the tenant thereunder, and Sublandlordshall have all the remedies
specified therein, as if it were Master Landlord, including, without limitation,
the right to terminate the Sublease and right to perform Subtenant’s obligations
under this Sublease at Subtenant’s cost.  Notwithstanding the foregoing,
Subtenant shall only be entitled to one-half (1/2) of the cure period for a
default, if any, provided for under the Master Lease.



            12.       Indemnity.



                        In addition to such indemnities as may be provided for
in the Master Lease, Subtenant agrees to indemnify and hold Sublandlord and its
affiliates, officers, agents, servants, employees and independent contractors
(individually a “Sublandlord Party” and collectively, “Sublandlord Parties”)
harmless against all loss, damage, liability, or expense suffered or claimed
against any Sublandlord Party, by any person or entity (i) caused by or
otherwise arising from, in whole or in part, any breach or default by Subtenant
of any covenant or obligation it has hereunder (including but not limited to all
covenants or obligations of the tenant under the Master Lease assumed by
Subtenant pursuant to the terms of this Sublease), or (ii) caused by or in
connection with anything owned or controlled by Subtenant, or (iii) resulting
from any act, failure to act, or negligence of Subtenant or its employees,
agents or invitees, or (iv) resulting from any nuisance suffered on the
Subdemised Premises, except for damage or injury to third parties or property
resulting from the proven gross negligence of Sublandlord, Landlord or their
respective employees, agents, representatives, successors or assigns.  Subtenant
further agrees to indemnify Sublandlord and hold Sublandlord harmless from all
losses, damages, liabilities and expenses which Sublandlord may incur, or for
which Sublandlord may be liable to Master Landlord, arising from the acts or
omissions of Subtenant which are or are alleged to be defaults of Sublandlord
under the Master Lease or are the subject matter of any indemnity or hold
harmless of Sublandlord, as tenant, to Master Landlord under the Master Lease. 
The obligations of Subtenant to indemnify Sublandlord and/or the Sublandlord
Parties and/or hold the Sublandlord and/or the Sublandlord Parties harmless in
this Section 12 and elsewhere herein shall survive the expiration or other
termination of this Sublease.



            13.       Master Lease.



            13.1     Master Lease.  Notwithstanding anything in this Sublease to
the contrary, the rights of Subtenant shall be subject to and limited by the
terms and conditions contained in the Master Lease between Sublandlord and
Master Landlord as applicable to tenant thereunder, as they may be amended from
time to time.   Sublandlordshall have the right to amend the Master Lease from
time to time without the consent of Subtenantprovided that any such amendment
shall not adversely affect Subtenant’sability to continue its then current
operations in the Subdemised Premises, increase any of the rental or other
payments required to be made by Subtenanthereunder or otherwise materially and
adversely change Subtenant’s rights and obligations hereunder.  Sublandlordshall
endeavor to give Subtenantnotice of any amendment to the Master Lease, but the
failure to give such notice shall not affect the validity of such amendment or
its applicability to Subtenant, except that Subtenant shall have no obligation
to comply with the terms of any such amendment until it has received a copy.  
Any rights granted to Subtenant herein which are limited by the Master Lease
shall be deemed to be so limited by this Sublease.



                        13.2     No Violation.  Notwithstanding anything in this
Sublease to the contrary, Subtenant shall not commit or permit to be committed
any act or omission which shall violate any term or condition of the Master
Lease.  Subtenant shall indemnify and hold harmless Sublandlord from and against
any loss, liability, claim, cost or expense (including reasonable attorneys’
fees) incurred by Sublandlord as a result of any termination or attempted
termination by Sublandlord or Master Landlord of the Master Lease resulting from
any such act or omission by Subtenant.

            13.3     [Intentionally Deleted]



            13.4     Termination of Master Lease.  If the Master Lease
terminates for any reason prior to the expiration or other termination of this
Sublease, this Sublease shall terminate concurrently therewith without any
liability of Sublandlord to Subtenant and, except for any Subtenant obligations
hereunder arising on or prior to the termination of this Sublease, following
Subtenant’s surrender in compliance with Section 4.2 hereof, Subtenant’s
obligations hereunder shall terminate, except with respect to any
indemnification or hold harmless obligations of Subtenant, which shall survive
such termination.



            13.5     Incorporation of Master Lease.  Notwithstanding any other
provision of this Sublease to the contrary, this Sublease and Subtenant's rights
under this Sublease shall at all times be subject to all of the terms,
covenants, and conditions of the Master Lease (a copy of which agreement, as
currently in effect, Subtenant hereby represents that it has received), with the
same force and effect as if fully set forth herein, and except as otherwise
expressly provided for herein, Subtenant shall keep, observe and perform or
cause to be kept, observed and performed, faithfully all those terms, covenants
and conditions of Sublandlord as tenant under the Master Lease with respect to
the Subdemised Premises.  Except as otherwise provided hereby, the terms,
conditions, rights and responsibilities of the Master Lease are incorporated
herein by reference, and Sublandlord shall have the rights and responsibilities
with respect to the Subtenantthat the Master Landlord has with respect to
Sublandlord pursuant to the Master Lease, and Subtenantshall have the rights and
responsibilities with respect to Sublandlordthat Sublandlordhas with respect to
the Master Landlord pursuant to the Master Lease.  However, to the extent that
the Master Lease requires or obligates Master Landlord to maintain, repair,
restore, or otherwise expend any money or take any action to preserve and
maintain all or any portion of the Subdemised Premises or to furnish any
services to the Subdemised Premises, such obligation shall not pass to
Sublandlord by reason of this Sublease and shall remain with the Master
Landlord.  Subject to the first sentence of this Section 13.5, with respect to
the relationship between the Sublandlord and the Subtenant, the terms, covenants
and conditions of this Sublease shall control with respect to any conflict or
inconsistency between the terms, covenants and conditions contained herein and
the terms, covenants and conditions of the Master Lease.  Notwithstanding the
foregoing, the following sections of the Master Lease are hereby excluded from
application to or incorporation within this Sublease:  Sections 4(a), 4(d),
4(e), 6, 19, 21, 23(h), 23(j) and 24, as well as provisions contained in Exhibit
C which pertain to the matters dealt with in the referenced provisions.



14.       Parking.



                        Parking spaces (if any) shall be used in accordance with
the terms of the Master Lease, particularly Section 25 to the Master Lease. 
Sublandlord makes no representation or warranty concerning the availability of
parking spaces, whether free of charge or otherwise.



15.       Security Deposit.



                        Upon execution of this Sublease, Subtenant shall deposit
with Sublandlord the sum of Six Thousand Four Hundred, Thirteen Dollars and
Eighty Cents ($6,413.80) as a security deposit either in cash or in the form of
a Letter of Credit acceptable to and approved by Sublandlord, for the
performance by Subtenant of the provisions of this Sublease (the “Security
Deposit”).  Sublandlord shall have the right but not the obligation to use the
Security Deposit, or any portion thereof, to cure any breach or default of
Subtenant or to compensate Sublandlord for damages sustained as a result of any
breach or default by Subtenant hereunder.  In the event Sublandlord in its sole
discretion so utilizes all or a portion of the Security Deposit from time to
time, Subtenant shall within five (5) days of notice from Sublandlord restore
the Security Deposit to its original amount.  If no breach or default of
Subtenant exists and no amounts are owing from Subtenant to Sublandlord as of
the expiration of the Term, Sublandlord shall return any Security Deposit then
held by Sublandlord to Subtenant within sixty (60) days of such expiration.



16.       Brokers.



                        Subtenant represents that it has dealt with no broker or
agent in connection with this Sublease and Subtenant shall hold Sublandlord
harmless from any and all liability, loss, damage, expense, claim action,
demand, suit or obligation arising out of or relating to a breach by Subtenant
of such representation.



17.       Counterparts.



                        This Sublease may be executed in one or more
counterparts, each of which shall constitute one and the same instrument.



18.       Governing Law.



                        This Sublease shall be governed by and construed and
enforced in accordance with the laws of the State of Nebraska, except with
respect to the choice-of-law provisions thereof.



19.       Waivers; Amendments.



                        No failure or delay by any party hereto in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies provided herein shall be cumulative and not exclusive of any
rights or remedies provided by law. Any provision of this Sublease may be waived
if, but only if, such waiver is in writing and is signed by the party against
whom the enforcement of such waiver is sought. No waiver of any provision of
this Sublease, in any one or more instances, shall be deemed to be, or construed
as, a further or continuing waiver of any such provision. This Sublease may not
be amended, modified or supplemented other than by a written instrument signed
by each party hereto.



20.       Entire Agreement.



                        This Sublease constitutes the entire agreement and
understanding among the parties hereto and supercedes any and all prior
agreements and understandings, written or oral, relating to the subject matter
hereof.



21.       Severability.



                        Any term or provision of this Sublease which is invalid
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Sublease or affecting the validity or enforceability of any of the terms or
provisions of this Sublease in any other jurisdictions, it being intended that
all rights and obligations of the parties hereunder shall be enforceable to the
fullest extent permitted by law.







[Signature page follows]


IN WITNESS WHEREOF, this Sublease shall be deemed to have been executed and
delivered as of the date first set forth above.



SUBLANDLORD:

THE TITAN CORPORATION,

a Delaware corporation

By:                                                                           

Name:                                                                      

Title:                                                                         

SUBTENANT:

SUREBEAM CORPORATION, a Delaware corporation

By:                                                                           

Name:                                                                      

Title:                                                                         


EXHIBIT A



DESCRIPTION OF SUBDEMISED PREMISES



[See attached.]

